Sanders, J.
¶40 (concurring) — Leaa’Esola Unga was convicted of second degree taking a motor vehicle without permission6 and second degree vehicle prowling7 based solely on his confession: “I was in a Honda Civic that was *114stolen. ... I know this one was stolen .... I used a marker and wrote on the dash board . . . .” Clerk’s Papers at 45. Unga confessed after Detective Mikulcik made an unequivocal, yet limited, promise of immunity from prosecution for the graffiti.
¶41 While I agree with the majority that the State’s dismissal of the vehicle prowl charge controls the outcome of this case, see majority at 107, 113, I write separately to state my concern with the majority’s analysis of the circumstances of Unga’s confession. The only issue remaining after the State’s concession is whether Unga voluntarily confessed to being in a car knowing it was stolen. I believe he did because the promise of immunity related to the graffiti was unrelated to being in a car knowing it was stolen. However, I would be remiss if I did not comment on the majority’s analysis of both aspects of Unga’s confession.
¶42 An unequivocal promise of immunity made to induce a confession, which in fact induces the confession, renders the confession to the immunized conduct inadmissible. See 12 Royce A. Ferguson, Jr., Washington Practice: Criminal Practice and Procedure § 3319, at 877-78 (3d ed. 2004) (“The confession of one accused of a crime which is induced or influenced by promises made to the accused which hold out a hope of benefit or reward is not a voluntary confession and therefore inadmissible in evidence. . . . An offer or promise of leniency vitiates an accused’s subsequent confession only if it constitutes an inducement which motivated the defendant to confess.”).
¶43 The Fifth Amendment to the United States Constitution states, “No person shall be . . . compelled in any criminal case to be a witness against himself . . . .” Similarly, article I, section 9 of our state constitution provides, “No person shall be compelled in any criminal case to give evidence against himself . . . .” To “compel” means “[t]o employ force or constrain; to exert an irresist*115ible influence.”8 The clear language of the United States and Washington State Constitutions focuses our inquiry on the interrogator’s tactic and the pressure created by the tactic.9
¶44 While pressure is generally thought of as positive or external, there are many situations where a negative or internal pressure is applied by an interrogator. The court must inquire into the interrogator’s use of any pressure and whether such pressure prevents the suspect from making a rational decision. Accord majority at 108 (citing United States v. Baldwin, 60 F.3d 363, 365 (7th Cir. 1995), vacated on other grounds, 517 U.S. 1231, 116 S. Ct. 1873, 135 L. Ed. 2d 169 (1996), adhered to on remand, 124 F.3d 205 (7th Cir. 1997)).
¶45 Some tactics exert the clearly prohibited external or positive pressure, such as the truncheon to the head. See, e.g., Brown v. Mississippi, 297 U.S. 278, 56 S. Ct. 461, 80 L. Ed. 682 (1936) (reversing conviction based on confession obtained by physical coercion). Other tactics exert an equally prohibited internal or negative pressure to remove the rationale of resistance.10 An interrogator employing either form of pressure, to exert an irresistible influence, coerces the confession by preventing the suspect from making a rational decision.
¶46 In context, when an interrogator asks a question of a suspect, that act of questioning does not in itself compel a *116confession; the suspect has a right not to answer, so no force is being applied. Importantly, the suspect’s circumstances have not changed relative to the moment before the question was asked. See State v. Burkins, 94 Wn. App. 677, 695-96, 973 P.2d 15 (1999) (“Courts have held confessions to be voluntary when police falsely told a suspect that his polygraph examination showed gross deceptive patterns, when police told a suspect that a co-suspect named him as the triggerman, and when police concealed the fact that the victim had died.”); State v. Trout, 125 Wn. App. 403, 105 P.3d 69 (2005) (holding a confession to have been made voluntarily despite a statement by the police that whoever confessed first would receive preferential treatment).
¶47 If, however, the interrogator withholds food or water to provoke a confession, such a tactic compels the confession; the suspect has the same right not to answer, but the suspect’s circumstances have changed relative to the moment before the food or water was withheld. The interrogator coerced the confession by imposing an irresistible influence over the suspect through the choice of confession or starvation.
¶48 The same is true of an unequivocal promise of immunity made to induce a confession, which in fact induces the confession. A promise of immunity coerces a confession because of the internal pressure placed upon the suspect. Again, the suspect has the same right not to answer, but the suspect’s circumstances have changed relative to the moment before the unequivocal promise of immunity was made. The suspect must now make an irresistible choice: accept the promise of immunity and confess, or reject the promised immunity, remain silent, and suffer the consequences. The Fifth Amendment and article I, section 9 guarantee “the right of a person to remain silent unless he chooses to speak in the unfettered exercise of his own will, and to suffer no penalty . . . for such silence.” Malloy v. Hogan, 378 U.S. 1, 8, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964).
*117¶49 Courts consistently recognize the coercive aspect of confessions obtained by an interrogator’s promise of immunity. See State v. Arrowood, 375 S.C. 359, 367, 652 S.E.2d 438 (2007) (“A statement ‘may not be extracted by any sort of threats or violence, [or] obtained by any direct or implied promises (first alteration in original) (quoting State v. Rochester, 301 S.C. 196, 200, 391 S.E.2d 244 (1990))); State v. Middleton, 220 W. Va. 89, 101, 640 S.E.2d 152 (2006) (“Ultimately, this issue boils down to whether or not the incriminating statement ‘was freely and voluntarily made, without. . . some promise or benefit held out to the accused.’ ” (quoting State v. Singleton, 218 W. Va. 180, 184, 624 S.E.2d 527 (2005))); State v. Ellison, 213 Ariz. 116, 127, 140 P.3d 899 (“ ‘Promises of benefits or leniency, whether direct or implied, even if only slight in value, are impermissibly coercive.’ ” (quoting State v. Lopez, 174 Ariz. 131, 138, 847 P.2d 1078 (1992))), cert, denied, 549 U.S. 1000 (2006); People v. Coffman, 34 Cal. 4th 1, 55, 96 P.3d 30, 17 Cal. Rptr. 3d 710 (2004) (“ ‘A statement is involuntary . . . when, among other circumstances, it was . . . obtained by any direct or implied promises, however slight.’ ” (internal quotation marks omitted) (quoting People v. Neal, 31 Cal. 4th 63, 79, 72 P.3d 280, 1 Cal. Rptr. 3d 650 (2003))); United States v. Crawford, 372 F.3d 1048, 1060-61 (9th Cir. 2004) (“ ‘Trickery, deceit, even impersonation do not render a confession inadmissible ... unless government agents make threats or promises.’ ” (quoting United States v. Kontny, 238 F.3d 815, 817 (7th Cir. 2001))); People v. Gilliam, 172 Ill. 2d 484, 500, 670 N.E.2d 606, 218 Ill. Dec. 884 (1996) (“[T]he test of voluntariness is whether the defendant made the statement . . . without compulsion or inducement of any sort. . . .”); Muniz v. State, 851 S.W.2d 238, 254 (Tex. Crim. App. 1993) (“Before a promise will render a confession inadmissible, it must be shown that the promise induced the confession.”); State v. Allen, 839 P.2d 291, 300 (Utah 1992) (“The ultimate inquiry is . . . whether . . . improper threats or promises prompted the accused to talk when he otherwise would not have done so.”); Ponticelli v. State, 593 So. 2d 483, 488 (Fla. 1991) (“A promise of immunity, *118calculated to extract a confession or incriminatory statement, renders the statement involuntary.”), vacated on other grounds, 506 U.S. 802, 113 S. Ct. 32, 121 L. Ed. 2d 5 (1992), adhered to on remand, 618 So. 2d 154 (1993).
¶50 The majority attempts to evade the impact of Detective Mikulcik’s interrogation tactic by stating, “[a] police officer cannot actually extend immunity from prosecution. Rather, to compel a witness to give up the Fifth Amendment privilege against self-incrimination and testify, a prosecutor can offer a defendant immunity from prosecution.” Majority at 104. Be that as it may, it is highly unlikely a criminal suspect undergoing interrogation, much less a boy with only a ninth grade education, is aware of the nuanced relationship between his interrogators and his prosecutors. Moreover, that Detective Mikulcik falsely promised immunity serves only to highlight the coercive aspect of Detective Mikulcik’s interrogation tactic.
An offshoot of the rule against coerced confessions prohibits the use of confessions obtained by false promises, which are looked upon as a type of coercion which overcomes by unacceptable means the will of the person being questioned. It proscribes false promises of immunity or of leniency offered as a material benefit in return for a confession.
People v. Andersen, 101 Cal. App. 3d 563, 575,161 Cal. Rptr. 707 (1980).
¶51 Nor is this a new approach to analysis of a suspect’s confession. See State v. Broadaway, 133 Wn.2d 118, 132, 942 P.2d 263 (1997) (establishing the “totality of the circumstances” and stating, “[t]he court must determine whether there is a causal relationship between the promise and the confession”). Under the “totality of the circumstances,” the court analyzes the police conduct along with the characteristics unique to the suspect, such as the suspect’s age, physical condition, and mental condition, the duration of the interrogation, and the environment of the interrogation to determine if the suspect’s confession was coerced. See id.; Arizona v. Fulminante, 499 U.S. 279, 285, 111 S. Ct. 1246, *119113 L. Ed. 2d 302 (1991). “In assessing the totality of the circumstances, a court must consider any promises or misrepresentations made by the interrogating officers.” Broadaway, 133 Wn.2d at 132; see Fulminante, 499 U.S. at 288. “The inquiry is whether the Defendant’s will was overborne.” Broadaway, 133 Wn.2d at 132.
¶52 In other words, no matter how mature, intelligent, or comfortable a suspect is during the interrogation, the interrogator’s use of physical or psychological pressure to obtain a confession will not be excused. See, e.g., Lynumn v. Illinois, 372 U.S. 528, 83 S. Ct. 917, 9 L. Ed. 2d 922 (1963) (holding a confession to be involuntary when the police told defendant her children would be placed in foster homes and her welfare taken away if she did not cooperate).
¶53 Applying our established analysis here, Unga’s confession contains two distinct components: writing the graffiti and riding in the car knowing it was stolen.11 The trial court should have suppressed the former for being the direct result of an unequivocal promise of immunity, but not necessarily the latter.
¶54 Detective Mikulcik compelled Unga’s confession to the graffiti by unequivocally promising immunity to induce Unga to confess to the graffiti, which in fact induced Unga to confess to the graffiti. The circumstances of Unga’s age, education, or prior relationship with Detective Mikulcik cannot change the simple fact Detective Mikulcik unequivocally promised immunity to Unga to compel Unga to confess.
¶55 Moreover, the surrounding circumstances do not excuse the coercive aspect of Detective Mikulcik’s unequivocal promise of immunity. Unga was 16 years old with a ninth grade education. He was arrested and placed in a holding cell for an unknown period of time and then taken to a four-foot-by-four-foot room by Detective Mikulcik, a *120person Unga knew since middle school. Detective Mikulcik, unarmed and in plain clothes, read Unga his rights, including a juvenile warning, and Unga signed an acknowledgement of his rights. Detective Mikulcik proceeded to question Unga in a friendly manner, first about graffiti, but then about threats made to another officer. At first Unga denied the graffiti, but after Detective Mikulcik unequivocally promised Unga he would not be charged with the graffiti because he was more interested in the threats to another officer, Unga confessed to writing the graffiti. Unga’s confession was a direct result of Detective Mikulcik’s promised immunity. See Broadaway, 133 Wn.2d at 132 (stating, “[t]he court must determine whether there is a causal relationship between the promise and the confession”).
¶56 As to the second component of Unga’s confession, the record contains substantial evidence supporting the trial court’s determination of voluntariness.12 Detective Mikulcik testified he and Unga did not talk about the car theft, but about graffiti and threats to Officer Gillette. Unga testified he thought Detective Mikulcik’s promise of immunity applied to all the charges relating to the car, yet when asked in what context the car was discussed, Unga could not remember. When asked about the offer of immunity, Unga testified, “[Detective Mikulcik] said, If you say — if you admit saying that you did this, then you would — what do you call it — you won’t get charged with the graffiti.” Verbatim Report of Proceedings (Oct. 17, 2005) at 54. When asked whether Detective Mikulcik told him he was investigating a stolen car, Unga testified, “He said — he just asked me about this car, and then he just asked me about some other graffitis [sic] and (inaudible) I don’t know.” Id. at 57. Lastly, when asked if Detective Mikulcik ever told him the car containing the graffiti was stolen, Unga could not remem*121ber. Id. At the end of the interrogation, Unga signed a statement confessing to being in a car knowing it was stolen.
¶57 Nothing suggests Unga’s “will was overborne,” forcing his confession to being in a car knowing it was stolen. Broadaway, 133 Wn.2d at 132. Unga presented no evidence of mental or physical deficiency for his age, nor does he argue his physical condition, age, or mental abilities undermined his ability to comprehend what Detective Mikulcik promised or the confession he was signing. Under these circumstances, the record contains substantial evidence supporting the conclusion that Unga voluntarily confessed to knowingly riding in a stolen car.
¶58 To conclude, Unga’s confession to the graffiti was coerced by Detective Mikulcik’s unequivocally promising immunity from prosecution for the graffiti. However, Detective Mikulcik’s unequivocal promise of immunity was limited only to the graffiti, so Unga’s confession to riding in a car knowing it was stolen was not coerced by the promise, and the circumstances of Unga’s confession support the conclusion that Unga voluntarily confessed to riding in a car knowing it was stolen.
¶59 The majority reasons otherwise so I write separately to concur in result only.
Chambers, J., concurs with Sanders, J.

 “A person is guilty of taking a motor vehicle without permission in the second degree if he or she ... voluntarily rides in or upon the automobile or motor vehicle with knowledge of the fact that the automobile or motor vehicle was unlawfully taken.” RCW 9A.56.075CL).


 “A person is guilty of vehicle prowling in the second degree if, with intent to commit a crime against a person or property therein, he enters or remains unlawfully in a vehicle . . . .” RCW 9A.52.100(1).


 Webster’s New International Dictionary 544 (2d ed. 1934); see also Webster’s Third New International Dictionary 463 (2002) (defining “compel” as “to employ-force; ... to exert an irresistible influence”).


 “Appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997).


 We must disabuse ourselves of the notion that an innocent person would not confess to a crime he or she did not commit. See generally Richard A. Leo et al., Bringing Reliability Bach In: False Confessions and Legal Safeguards in the Twenty-First Century, 2006 Wis. L. Rev. 479, 514-16 (2006) (citing numerous studies on false confessions); Mark A. Godsey, Reliability Lost, False Confessions Discovered, 10 Chap. L. Rev. 623, 628 (2007) (noting the “pervasive” problem of false confessions); see also 12 Ferguson, supra, § 3316, at 871 (“Involuntary confessions are inadmissible because persons influenced by hope of benefit... may confess to alleged crimes which they did not in fact commit.”).


 The majority asserts looking at Unga’s confession as two distinct components is “rooted in an abrogated rule” but fails to show Fulminante requires otherwise. Majority at 113; see Fulminante, 499 U.S. 279.


 “ ‘ [Substantial evidence’ is defined as that character of evidence which would convince an unprejudiced thinking mind of the truth of the fact to which the evidence is directed.” State v. Davis, 73 Wn.2d 271, 283, 438 P.2d 185 (1968) (citing Bland v. Mentor, 63 Wn,2d 150, 385 P.2d 727 (1963)).